UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant’s telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: March 31, 2009 Explanatory Note The registrant is filing this amendment to the Certified Shareholder Report of Registered Management Investment Companies on Form N-CSR filed with the U.S. Securities and Exchange Commission on June 8, 2009 for the period ended March 31, 2009 in order to revise the second footnote to the financials statements.Other than the aforementioned revisions, this Form N-CSR/A does not reflect events occurring after the filing of the Form N-CSR or modify or update the disclosures therein in any other way. Item 1.REPORTS TO STOCKHOLDERS. Semi-Annual Report 2009
